Title: Monday 21st of August 1780.
From: Adams, John Quincy
To: 


       This morning Commodore Gillon came here and went out with Pappa to take a Walk and did not come back till about half after eleven o clock: at about two o clock Pappa went out to dinner but Brother Charles and I dined at home. At about five o clock a man came to be a Dutch Master for Brother Charles and I, he is to give us his first Lesson to morrow morning at six o clock. At about 6 o clock Pappa went to the play with Commodore Gillon and got back at about ten o clock P.M.
      